Title: To George Washington from Robert Stewart, 6–7 June 1763
From: Stewart, Robert
To: Washington, George



My Dear Colo.
New York June 6th[–7] 1763

Both your favours of the 27th April & 2d May, Covering your Bills for £302 Sterg I recd from Mr Robinson last week and would have instantly acknowledg’d the rect of them but that I knew the Bearer would set out for Virginia in a few days which is a better and perhaps a safer conveyance than by Post the irregularity of which I have long since been convinc’d off—But where shall I find words to convey an adequate Idea of those emotions which your most Affectionate Letters has caus’d in a heart replete, with the most lively Sentiments of genuine Gratitude or how can I sufficiently admire that exalted Freindship (which absence the bane of common Friendships increase[)] which is invigorated by difficulties, and shines with additional lustre when put to the severest trial? the most pleasing reflections certainly result from viewing that uncommon Specie of happiness I enjoy in having such a Friend, yet it gives me the deepest concern that my unhappy Situation in Life forc’d me to do what has Subjected you to many inconveniencies to lessen them in some degree I will leave no expedient unessay’d and will not use the Bills for myself till every thing else has fail’d.
Since my last I have not been able to get any thing done—I have been put off from the arrival of one Packet to another at

length was told that I must remain here till the distribution and arrangement of the Troops arrives for which there is yet no Orders tho’ a man of war with them has been for sometime expected—had Sir Jeff. told General Monckton when he first applied for me that I could not go home I would have sold out which I could then have done without much difficulty and in all probability would ’ere now have either been provided for in the Service or Settled in Business But by giving me hopes from Time to Time he has not only involv’d me in that perplexity inseperable from uncertainty but Subjected me to a very heavy Expence a great part of which I might have shunn’d by going into the Country could I have foreseen that my stay in this very extravagant place would have been near so long—my Recommendations grown obsolete, the Time for Military Promotion gone I fear never to return in my Time—a Commercial Plann my Mercantile Friends had concerted for me defeated by my not being able to engage in it at or near the Time Stipulated for its commencement in fine I have too much reason to dread that his extraordinary procrastination will be productive of very fatal consequences to me But it seems Fortune is not yet tir’d of persecuting me I must therefore submit and endeavour to bear it with all the firmness I can, use all means and strain every nerve to extricate myself out of this accursed State of Attendance & Dependance worse than no Life.
We have nothing new or entertaining here—General Monckton has obtain’d his Majesty’s permission to visit his native Country ’tis thought that he will soon return to releive Genl Amherst in the supreme Command who they say has likewise applied for leave to go home I wish to God he had been gratified in his desire sometime ago—all the Officers of the Army here are extremely impatient for the arrival of the man of war, those of the old Regiments in a State of uncertainty with regard to their destination and those of the young Regiments as to their Fate—Whenever I know what is to become of me which a short time must now determine I will do myself the pleasure to write you and in the mean Time I beg you’ll be pleas’d to offer my Respectfull Complements in the warmest and most obliging manner to your Lady and Family that Heaven may Bless you and them with every requisite of happiness are his most fervent wishes who is and ever will be with supreme Regard and Esteem

My Dear Sir Your Most Affectionate & Most Obliged hble Servt

Robert Stewart


P.S. June 7th. It is said that the Savages of some of the back Countries have cut off one of our small Posts near Lake Huron Garrison’d by 15 R. Ams. commd by Ensign Slosser and it is very certain that last night Orders were issued from Head Quarters for the Light Infantry of the 17th 42 & 77 Regiments to hold themselves in readiness to March at the shortes[t] notice under ⟨mutilated⟩ Orders of Major Allan Campbell of the Royl Highlanders.

